449 F.3d 616
POSITIVE SOFTWARE SOLUTIONS, INC., Plaintiff-Appellee,v.NEW CENTURY MORTGAGE CORPORATION, New Century Financial Corporation, eConduit Corporation, The Anyloan Company, Jeff Lemieux, Frank Nese, Defendants-Appellants.
No. 04-11432.
United States Court of Appeals, Fifth Circuit.
May 5, 2006.

Michael W. Shore (argued), Shore Chan, Alfonso Garcia Chan, Akin Gump, Strauss, Hauer & Feld, Dallas, TX, Edward Peter Lazarus, Akin, Gump, Strauss, Hauer & Feld, Los Angeles, CA, for Plaintiff-Appellee.
Sharon N. Freytag, Robin P. Hartmann, Ronald Wayne Breaux, Anne M. Johnson, (argued), Haynes & Boone, Ophelia S. Camina, Kenneth E. Gardner, Susman Godfrey, Dallas, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Northern District of Texas; David C. Godbey, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Jan. 11, 2006, 5th Cir. 2006, 436 F.3d 495)
Before JONES, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO and OWEN, Circuit Judges.1

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Judge King did not participate in the decision